COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                NO. 2-08-035-CV


NINA CIULLA, INDIVIDUALLY                             APPELLANTS
AND AS NEXT FRIEND OF
SALVATORE CIULLA, AN
INCAPACITATED PERSON AND
ANN CIULLA, AS NEXT FRIEND
FOR NICHOLE CIULLA,
ELIZABETH CIULLA AND
ANTHONY CIULLA, MINOR
CHILDREN
                                          V.

STEVE HAWKINS CUSTOM                                    APPELLEE
HOMES, INC., A/K/A STEVE
HAWKINS CONSTRUCTION
COMPANY, INC., A/K/A STEVE
HAWKINS BUILDERS

                                      ------------

         FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                      ------------

                         MEMORANDUM OPINION 1

                                      ------------


    1
        See T EX. R. A PP. P. 47.4.
      Appellants Nina Ciulla, individually and as next friend for Salvatore Ciulla,

an incapacitated person, and Ann Ciulla, as next friend for Nichole Ciulla,

Elizabeth Ciulla, and Anthony Ciulla, minor children, attempt to appeal from a

trial court order granting summary judgment in favor of Appellee Steve Hawkins

Custom Homes, Inc., a/k/a Steve Hawkins Construction Company, Inc., a/k/a

Steve Hawkins Builders. On February 5, 2008, we notified Appellants that we

were concerned that this court may not have jurisdiction over this appeal

because the order granting summary judgment in favor of Steve Hawkins

Custom Homes, Inc., a/k/a Steve Hawkins Construction Company, Inc., a/k/a

Steve Hawkins Builders is a partial summary judgment that does not dispose of

all parties in the case, and it does not appear to be an appealable interlocutory

order. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192–93 (Tex. 2001).

We noted that Appellants’ settlement of their claims against David Horton,

individually and d/b/a David Horton Framing, is reflected in the trial court’s April

13, 2007 “Amended Final Judgment as to Plaintiffs and David Horton,

Individually and d/b/a David Horton Framing,” but their claims against Paul

Moss, individually and d/b/a Paul Moss Framing, appear to still be pending.2 We




      2
       The amended final judgment states that it “specifically does not dispose
of any of Plaintiff’s claims against . . . Paul Moss, individually and d/b/a Paul
Moss Framing.”

                                         2
stated that the appeal would be dismissed for want of jurisdiction unless

Appellants or any party desiring to continue the appeal filed within ten days a

response showing grounds for continuing the appeal or a copy of a signed order

or judgment finalizing the case in the trial court. No response or additional

signed order or judgment has been filed.

      The record reflects that Appellants’ claims against Paul Moss, individually

and d/b/a Paul Moss Framing, have not yet been disposed of. Accordingly,

because there is no final judgment or appealable interlocutory order, it is the

opinion of the court that this case should be dismissed for want of jurisdiction.

See T EX. R. A PP. P. 42.3(a); 43.2(f).




                                                 PER CURIAM

PANEL D: HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED: March 13, 2008




                                          3